RESOLUCIÓN

Se deniega la solicitud de “certiorari”presentada en esta etapa de los procedimientos.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. La Juez Asociada Señora Naveira de Rodón emitió un voto particular disidente. El Juez Asociado Señor Fuster Berlingeri concurrió con el voto particular disidente de la Juez Asociada Señora Naveira de Rodón, por lo que disintió de la resolución mayoritaria. Los Jueces Asociados Señores Rebollo López y Hernández Denton no intervinieron.
0Fdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo

— O —